Title: From Alexander Hamilton to Marquis de Lafayette, 6 January 1799
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



New York January 6. 1799

I have been made happy my dear friend by the receipt of your letter of the 12th of August last. No explanation of your political principles was necessary to satisfy me of the perfect consistency and purity of your conduct. The interpretation may always be left to my attachment for you. Whatever difference of opinion may on any occasion exist between us can never lessen my conviction of the goodness both of your head and heart. I expect from you a return of this sentiment so far as concerns the heart. Tis needless to detail to you my political tenets. I shall only say that I hold with Montesquieu that a government must be fitted to a nation as much as a Coat to the Individual, and consequently that what may be good at Philadelphia may be bad at Paris and ridiculous at Petersburgh.
I join with you in regretting the misunderstanding between our two countries. You will have seen by the Presidents speech that a door is again opened for terminating them amicably. And you may be assured that we are sincere, and that it is in the power of France by reparation to our merchants for past injury and the stipulation of justice in future to put an end to the controversy.
But I do not like much the idea of your being any way implicated in the affair, lest you should be compromitted in the opinion of one or the other of the parties. It is my opinion that it is best for you to stand aloof. Neither have I abandonned the idea that ’tis most adviseable for you to remain in Europe ’till the difference is adjusted. It would be very difficult for you here to steer a course which would not place you in a party and remove you from the broad ground which you now occupy in the hearts of all. It is a favorite point with me that you shall find in the universal regard of this country all the consolations which the loss of your own (for so I consider it) may render requisite.
Mrs Church and Mrs Hamilton unite in assurance of their affectionate remembrance. Believe me always
Your very cordial & faithful friend

A H
Marquis de la Fayette

 